Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/21, 3/11/21 was before after the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-7, 9-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Downs; James P, US 2017/0 234 154 A1.
Downs teaches:

• A turbomachine component (stator vane 80) for a gas turbine, the turbomachine component comprising (cf. Fig. 8 in conjunction with paragraphs [0044] and [0045]): ◦ an airfoil (81) comprising an airfoil wall defining an internal space of the airfoil, and a first and a second cooling channel (cooling air passages 84) in the internal space of the airfoil (cf. FIGS. 8 and 9 in conjunction with [0045 ] and [0046]); ◦ a first impingement 
2.  The turbomachine component according to claim 1, wherein the inlet of the channel connecting conduit  (coolant turn passage 93 encompasses an outlet of the first peripheral flow channel without encompassing an outlet of the first main flow channel; or
see Fig. 11 and 12)
4. The turbomachine component according to claim 1, wherein the outlet of the channel connecting conduit (93) encompasses an inlet of the second main flow channel without encompassing an inlet of the second peripheral flow channel. (see Fig. 11 and 12)
6. The turbomachine component according to claim 1, wherein the airfoil wall comprises a pressure side and a suction side meeting at a leading edge and a trailing edge and defining an internal space of the airfoil; and
wherein the airfoil comprises at least one web (not labeled Figure 9) disposed within the internal space of the airfoil and extending between the pressure side and the suction side; and
wherein the first cooling channel and/or the second cooling channel is defined by the at least one web (not labeled Figure 9) and the pressure side and/or the suction side. (see Figure 9)
7. The turbomachine component according to claim 1, further comprising a platform (see figure 16) from which the airfoil extends, and wherein the inlet and the outlet of the channel connecting conduit (86), the out- let of the first cooling channel, and the inlet of the second cooling channel are arranged at the plat- form. See Figure 16
see Fig. 11 and 12)
10. The turbomachine component according to claim 1, wherein the channel connecting conduit (93) comprises an extension portion (not labeled) extending horizontally from the outlet of the channel connecting conduit in a direction opposite to the inlet of the channel connecting conduit ; and
wherein the second impingement insert comprises a receiving portion (not labeled) having a shape corresponding to the extension portion , and wherein the receiving portion and the extension portion are configured to be coupled to each other. (see Fig. 11 and 12)
11. The turbomachine component according to claim 1, wherein the second cooling channel is located at the trailing edge of the airfoil. See Figure 9-12
12. The turbomachine component according to claim 1, wherein the turbomachine component is a vane of a gas turbine. (see abtract)
13. A turbomachine assembly comprising a plurality of turbomachine components, wherein the plurality of turbomachine components comprises a turbomachine component according to claim 1. See Fiugre 5, para 44.

wherein the inlet of the channel connecting conduit encompasses each of an outlet of the first main flow channel and an outlet of the first peripheral flow channel. See Figure 9-12
16. A turbomachine assembly according to claim 13, wherein the airfoil wall comprises a pressure side and a suction side meeting at a leading edge and a trailing edge and defining an internal space of the airfoil ; and
wherein the airfoil comprises at least one web (not labeled Figure 9) disposed within the internal space of the air- foil and extending between the pressure side and the suction side ; and
wherein the first cooling channel and/or the second cooling channel is defined by the at least one web and the pressure side and/or the suction side. (See figure 9)
17. A turbomachine assembly according to claim 13, further comprising a platform (not labeled 16) from which the airfoil extends, and wherein the inlet and the outlet of the channel connecting conduit , the outlet of the first cooling channel , and the inlet of the second cooling channel are arranged at the platform. (See Figure 16 and 19)

wherein the second impingement insert comprises a receiving portion (not labeled Figure 11) having a shape corresponding to the extension portion , and wherein the receiving portion and the extension portion are configured to be coupled to each other. See Figure 11
19. A gas turbine comprising a turbomachine assembly, wherein the turbomachine assembly is according to claim 13. (See figure 5, paragraph 44)
20. The gas turbine according to claim 19, wherein a turbine section of the gas turbine comprises an inner casing and an outer casing defining thereinbetween at least a section of a hot gas path, the inner casing disposed radially inwards of the outer casing;
wherein the turbomachine component is a vane (abstract) and connected to the inner and the outer casings and disposed in the section of the hot gas path; and
wherein the outlet of the first cooling channel , the inlet of the second cooling channel and the channel connecting conduit are positioned radially inwards of the airfoil at the inner casing or the outlet of the first cooling channel , the inlet of the second cooling channel and the channel connecting conduit are positioned radially outwards of the airfoil at the outer casing. See Figure 2

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downs as applied to claim 1 above, and further in view of DE 692 06 556 T2.
Downs fail to teach:
3. The turbomachine component according to claim 1, wherein an outlet of the first main flow channel comprises a sealing cap for completely stopping flow of cooling air out of the outlet of the first main flow channel into the channel connecting conduit; or
wherein an outlet of the first main flow channel comprises a sealing cap and wherein the sealing cap comprises one or more through-holes for conducting flow of cooling air of the first main flow channel into the channel connecting conduit.
5. The turbomachine component according to claim 1, wherein an inlet of the second peripheral flow channel is sealed.

15. A turbomachine assembly according to claim 13, wherein an outlet of the first main flow channel comprises a sealing cap for completely stopping flow of cooling air out of the outlet of the first main flow channel into the channel connecting conduit; or
wherein an outlet of the first main flow channel comprises a sealing cap and wherein the sealing cap comprises one or more through-holes for conducting flow of cooling air of the first main flow channel into the channel connecting conduit.
‘556 teaches:
	The insert extensions (20, 21) are attached to the inserts (14-16) and the impingement plate (24) by flexible: seal collars (22-23) forming positive seals between the components. (see abstract)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to seal the components as taught by ‘556, because it forms a positive seal between the components to prevent leakage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liang; George, US 8777569 B1 teaches:
A turbine stator vane with cooling air cavities each having an impingement cooling insert secured therein, and an impingement cooling insert secured within each 
Tiemann, Peter, US 20030049127 A1 teaches:
The invention relates to a blade (13; 14) for a turbine (10), comprising at least one channel (22) which is delimited by walls (19, 20, 21). An insert (25) which can be subjected to the action of a liquid coolant is inserted into at least one channel (22). According to the invention, at least one of the walls (19; 20) is provided with a number of horizontal ribs (24) which are located between the insert (25) and the wall (19; 20). Said insert (25) is provided with openings (27) through which the liquid coolant passes out of the insert (25) and between the horizontal ribs (24). The liquid coolant is therefore conducted along the wall (19, 20) and guided by the horizontal ribs (24) in order to provide improved convection cooling. (abstract)
Spangler; Brandon et al., US 20180230814 A1 teaches:
An airfoil may comprise an airfoil body having a leading edge, a trailing edge, an inner diameter end wall and an outer diameter end wall. A first cooling structure may be disposed within the airfoil body. The first cooling structure may comprise a first rib extending between the inner diameter end wall and the outer diameter end wall and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745